PER CURIAM.
It appears from the record that a question was raised regarding Petitioner's competency to proceed to trial. Although the record indicates that the trial court appointed experts to evaluate Petitioner and held a competency hearing, it did not enter an order adjudicating Petitioner competent. On the face of the record, appellate counsel was ineffective for not addressing this issue in Petitioner's direct appeal. Accordingly, we grant the petition for writ of habeas corpus and remand this cause to *417the trial court to attempt to make a retroactive competency determination, if possible, or, failing which, to grant Petitioner a new trial once he is competent to proceed. See Camacho v. State , 225 So.3d 272 (Fla. 4th DCA 2017).
We deny the petition as to all other grounds.
PETITION GRANTED and CASE REMANDED.
SAWAYA, ORFINGER and TORPY, JJ., concur.